COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


AMERICAN AIRLINES, INC./AMR CORPORATION
AND INSURANCE COMPANY OF THE STATE
OF PENNSYLVANIA
                                                                MEMORANDUM OPINION*
v.     Record No. 3220-03-4                                         PER CURIAM
                                                                    MAY 4, 2004
ETON ANTHONY THOMAS, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Jeffrey W. Saunders; Sands Anderson
                 Marks & Miller, on brief), for appellants.

                 (Andrew S. Kasmer; Chasen & Boscolo, on brief), for appellee.


       American Airlines, Inc./AMR Corporation and its insurer appeal a decision of the

Workers’ Compensation Commission (1) awarding temporary total disability benefits, temporary

partial disability benefits, and medical benefits to Eton Anthony Thomas, Jr. (claimant),

(2) finding that claimant established a change in condition, (3) finding that claimant was entitled

to periods of temporary partial disability benefits, and (4) finding that claimant adequately

marketed his residual work capacity. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See American Airlines, Inc./AMR Corporation v. Thomas,

VWC File No. 198-15-85 (Nov. 17, 2003). We dispense with oral argument and summarily




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           - 2-